Citation Nr: 1035183	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD), major 
depressive disorder and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The appellant served in the Army National Guard for various 
periods until January 1979, to include on active duty for 
training (ACDUTRA) from July 1966 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from November 2008 and May 2009 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the appellant's claims for 
service connection for various psychiatric disorders.

The Board acknowledges that, in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the United States Court of Appeals for Veterans Claims 
(Court) held that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly construed as 
only a PTSD claim, and should be considered as a claim for a 
psychiatric disorder.  Thus, the Board has recharacterized the 
claim on appeal in accord with Clemons.

The appellant testified before the undersigned Acting Veterans 
Law Judge at a July 2010 Travel Board hearing.  A copy of that 
hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted in July 2010 and subsequent to the issuance of the 
April 2010 supplemental statement of the case (SSOC).  This 
evidence was accompanied by a waiver of RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.   VA will notify the appellant 
if further action is required.




REMAND

A review of the claim file reveals that the case must be remanded 
for additional development.

The appellant contends that he suffers from a psychiatric 
disorder(s), to include PTSD because of his National Guard 
service.  In particular, the appellant reports that he suffers 
from PTSD as a result of a stressful event that purportedly 
occurred in about October 1966, while he was on ACDUTRA with the 
384th Replacement Company at Fort Bliss, Texas.  He claims that, 
while participating in a nighttime hand-to-hand combat drill, he 
struck another soldier, knocking him to the ground.  Later, the 
appellant heard that this particular solider had been badly 
injured or killed as a result of this incident but he did not 
know the actual outcome.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(2009).  Under 38 U.S.C.A. § 101(22) (a) and (c) (West 2002) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of any 
State.  ACDUTRA includes full-time duty performed by members of 
the National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2009).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard of 
any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

National Guard treatment records for the appellant are negative 
for complaints or diagnoses of, or treatment for, any psychiatric 
disorder.  A May 2008 private psychological treatment note 
contains diagnoses of PTSD, major depressive disorder and 
generalized anxiety disorder and reflects the appellant's claimed 
in-service stressor.  However, an opinion regarding the etiology 
of the appellant's diagnosed psychiatric disorders was not 
offered.  As a VA psychiatric examination has not been conducted, 
such an examination is required to determine the nature and 
etiology of any claimed psychiatric disorder found.

Regarding the appellant's assertion that he has PTSD due a 
stressor during ACDUTRA, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Establishment of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, between 
the appellant's symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

However, the Board notes that, in an attempt to verify the 
appellant's reported non-combat stressor, a request for 
information through the Personnel Information Exchange System 
(PIES) was made in April 2009.  This request sought information 
from morning reports dated between September 1966 and November 
1966 from the 384th Replacement Company that contained remarks 
about the appellant's "mental health."  A response later the 
same month revealed that no such remarks were located in the 
morning reports.  

Although the PIES request was made for the appropriate time 
period, it sought the incorrect information.  Thus, a search by 
the United States Joint Services Records Research Center (JSRRC) 
is therefore required in order to verify this reported stressor, 
namely the apparent injury or death of another soldier during 
nighttime hand-to-hand combat training at Fort Bliss during the 
months of September, October and November 1966. 

Finally, the Board notes that VA has recently amended its 
regulations governing service connection for PTSD by liberalizing 
the evidentiary standard for establishing the required in-service 
stressor in particular cases related to a veteran's fear of 
hostile military or terrorist activity.  These revisions are 
inapplicable to the instant claim as the appellant's claimed 
stressor does not involve fear of hostile military or terrorist 
activity.  See 75 Fed. Reg. 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC, Department of the 
Army, or other appropriate source and request 
supporting evidence of the claimed stressor.  
The claimed stressor is the injury or 
possible death of another soldier during 
nighttime hand-to-hand combat training, 
during the months of September, October or 
November 1966, while the appellant was on 
ACDUTRA at Fort Bliss, Texas with the 384th 
Transportation Company.  Provide the JSSRC, 
service department or other appropriate 
source with a copy of the July 2010 hearing 
testimony.  If additional information is 
needed to complete this request, the 
appellant and his representative should be so 
advised of the specific information needed.

Continue efforts to procure the relevant 
records relating to the appellant's stressor 
until either the records are received, or 
until VA receives specific information that 
the records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

2.  Following the completion of 1 above, 
afford the appellant a VA psychiatric 
examination to determine whether any 
diagnosed psychiatric disorder, to include 
PTSD, major depressive disorder, and 
generalized anxiety disorder, is related to 
his ACDUTRA from July 25, 1966 to December 
13, 1966.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the appellant, and 
the report of examination should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if deemed warranted) 
should be accomplished and all clinical 
findings should be reported in detail. 

Based on examination findings, medical 
principles, and historical records, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that any 
diagnosed psychiatric disorder, to include 
major depressive disorder and generalized 
anxiety disorder, was incurred in or 
aggravated by the appellant's period of 
ACDUTRA, or is otherwise related to a disease 
or injury was incurred in or aggravated by 
ACDUTRA.  

If, and only if, the research verifies the 
appellant's claimed in-service stressor, the 
examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that the 
appellant has PTSD related to a verified in-
service stressor.  If PTSD is diagnosed, the 
examiner should detail the stressor which 
supports the diagnosis.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why. 

3.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claim for service connection for a 
psychiatric disorder.  If any benefit sought 
on appeal remains denied, furnish the 
appellant and his representative a 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


